Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Cho et al. (US 2017/0115808); Gu et al. (US 2017/0221441); Su (US 2018/0047356)) discloses a voltage stabilization circuit connected to a first shift register unit and a group of second shift register units, however, singularly or in combination, the references fail to teach, as claimed in claims 1 and 15, “wherein the voltage stabilization circuit comprises an input sub-circuit, a voltage stabilization switch sub-circuit and an output sub-circuit; the input sub-circuit is configured to input the touch scanning control signal to the voltage stabilization switch sub-circuit in response to the touch scanning control signal; the voltage stabilization switch sub-circuit is configured to charge the first node of the first shift register unit; and the output sub-circuit is configured to output the touch scanning control signal to the input terminal of the group of second shift register units under control of the level of the first node of the first shift register unit” and “wherein each of the plurality of cascaded shift register units further comprises an input terminal, an output terminal and a reset terminal, and the group of second shift register units comprises two second shift register units; an (N-1)-th stage of shift register unit of the plurality of cascaded shift register units is the first shift register unit, and a first node of the (N-1)-th stage of shift register unit is connected to the voltage stabilization circuit; both an (N+1)-th stage of shift register unit and an (N+2)-th stage of shift register unit of the plurality of cascaded shift register units are the second shift register units, and both an input terminal of the (N+1)-th stage of shift register unit and an input terminal of the (N+2)-th stage of shift register unit are connected to the voltage stabilization circuit; except for last two stages of shift register units, a reset terminal of an n4-th stage of shift register 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623